Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 9/8/2021 have been fully considered and they are persuasive only in part.
The rejection of the claims under 112a, b and d are withdrawn. The rejections of the claims under Girardier are also withdrawn due to a faulty correlation between Applicant’s claimed features and Girardier.  Thus a new and corrected correlation is set forth below.  Due to this new interpretation this action is non-final.

Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites that there is no portion of the inlet edge of the blade which reverses direction.  This is not supported by the specification or Applicant’s Fig. 5.  As can be seen by the annotated figure below, in the rejection wherein Fig. 3 is juxtaposed with Fig. 5, there does exist a reversal direction in the blades inlet edge.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Girardier US 3692422.
Regarding claim 9, Girardier discloses an impeller for centrifugal pumps, comprising: 
at least one blade (12 and 27, both parts being bolted by 20 forming a complete blade) configured to convey solid-containing media, the at least one blade having an angle α between an inlet edge (29 in Fig. 4) of the at least one blade and a peripheral direction (Fig. 3) and an angle β between an inlet edge (29) of the at least one blade and a meridional direction (Fig. 4), 
wherein a radially-innermost end of the at least one blade (i.e. the surface of the blade that meets the hub) meets an axially-aligned hub portion (23 at A) of the impeller containing a rotation axis (inherent) of the impeller at a region (B1 and B3) of the at least one blade axially farthest away from a rear shroud of the impeller (Fig. 4), 

    PNG
    media_image1.png
    906
    1042
    media_image1.png
    Greyscale


the inlet edge (29) of the at least one blade does not include a portion which reverses direction relative to a direction at which radially-innermost end of the at least one blade extends from the axially-aligned hub portion of the impeller (inasmuch as Applicant’s Figure discloses a non-reversal of blade direction so too does Girardier despite Applicant’s argument to the contrary),

    PNG
    media_image2.png
    779
    1401
    media_image2.png
    Greyscale

a dominant speed is the greater of a circumferential speed component of the impeller speed in the peripheral direction and an axial speed component of the impeller speed in the meridional direction (inherent due to same construction), and 
if the dominant speed is the circumferential speed at least the angle α is less than 90° (Fig. 3 clearly shows that α is less than 90°), and 
if the dominant speed is the axial speed at least the angle β is less than 90° (Fig. 4 clearly shows that β is less than 90°).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 10-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Girardier US 3692422.
Regarding claim 10, Girardier further teaches that wherein if the dominant speed is the circumferential speed at least the angle α is less than 45°, and if the dominant speed is the axial speed at least the angle β is approximately 45°.  
However it does not teach that the angle β is less than 45°.
It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Since Girardier’s β is approximately 45° and Applicant has claimed a value of less than 45°, the ranges are “merely close” and thus a prima facie case of obviousness exists.
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the range of β as taught by Girardier to be less than 45° as claimed since the claimed range … and the prior art range … [are] so mathematically close that the difference between the claimed ranges [is] virtually negligible absent any showing of unexpected results or criticality.). (See MPEP 2144.05 (I), in particular In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°; and In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)).
Regarding claim 11, Girardier further teaches that the angle β is less than 45° in a radially inner region of the impeller (Fig. 4).
Regarding claim 12, Girardier further teaches that the angle α is less than or equal to 45° in a radially outer region of the impeller (Fig. 3).
Regarding claim 13, Girardier further teaches that the angle α is less than or equal to 45° in a radially outer region of the impeller (Fig. 4).
Regarding claim 14, Girardier further teaches that the radially inner region and the radially outer region (of 12 and 27) are defined by a limit radius Rg of an axial impeller inlet, where Ra x φ = the limit radius Rg when cm equals u in the throughflow figure φ = cm/u at the limit radius Rg, with Ra being the outer radius of the blade, u being the peripheral speed of the blade, and p being between 0.3 and 0.6 (Fig. 3).  
It is noted that the claim does not require any new structural limitation but merely defines the boundary between the inner and outer regions.  Since Girardier has an inner and outer region that may be defined by the same claimed geometric construction the claim limitations are found in Girardier.
Regarding claim 15, while Girardier does not teach that the at least one blade is precisely one blade, but Applicant admits that impellers with only one blade are known in the prior art (spec. [0003]) and Girardier further teaches that that the number of blades may vary depending on “the desired pressure head and flow rate” (Id).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of blades as taught by Girardier by utilizing a single blade, as is known in the prior art, in order to accommodate the desired pressure head and flow rate.
Regarding claim 16, Girardier further teaches that the at least one blade is precisely two blades (col. 4 ln. 7-10)
Regarding claim 17, Girardier further teaches that the impeller is half-open (not enclosed by shroud 13, Fig. 4).
Regarding claim 18, Girardier further teaches that the impeller is a radial wheel (Fig. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Primary Examiner, Art Unit 3745